 

EXTENSION AGREEMENT

 

THIS EXTENSION AGREEMENT (the “Agreement”) is made between YG Funding, LLC,
Briarwood Capital Group and Gary Bondi, attorney-in-fact (collectively “Holder”)
and Innovative Logistics Techniques, Inc. a Virginia corporation and Innolog
Holdings Corporation, a Nevada corporation, each with its principal place of
business in Virginia (together, “Innolog” or “Maker”) (collectively referred to
as the “Parties”).

 

RECITALS

 

A.           Innolog is indebted to Holder and has entered into three promissory
notes in favor of Holder in the aggregate principal amount of $225,000 (the
“Note”). Capitalized terms not otherwise defined herein shall have the meanings
provided in the Note. All indebtedness, obligations and liabilities of Maker to
Holder, now existing or hereafter arising or evidenced, whether or not
specifically mentioned in this Agreement, are referred to as the “Obligations.”
All instruments, documents and agreements evidencing, securing or pertaining to
the Note are the “Loan Documents.”

 

B.           The Note was originally due and payable November 8, 2011 (the
“Maturity Date”).

 

C.           The parties desire to extend the Maturity Date on the Note.

 

D.           Innolog has requested that Holder, subject to the terms and
conditions hereof, forbear for a period of time from the exercise of Holder’s
respective rights and remedies otherwise available at law, in equity, by
agreement or otherwise. The forbearance by Holder from the current exercise of
its respective rights and remedies as provided for in this Agreement, and as
requested by Maker, shall result in direct and tangible benefit to Holder and
Maker.

 

E.           The Holder is willing to forebear pursuing its rights under the
Note and to extend the Maturity Date in exchange for the consideration described
herein, but without waiving any of the Obligations or amounts owed.

 

F.           Guarantor is receiving substantial benefit by this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged by the Parties, and in further consideration of the
covenants and promises, agreements and premises set forth below, the Parties
agree as follows:

 

1.          Binding Effect of Recitals. The above Recitals are incorporated into
this Agreement by reference. Capitalized terms not otherwise defined herein
shall have the meanings provided in the Note.

 

2.         Representations and Warranties. In consideration of the limited
agreement of Holder to forbear from the exercise of its rights and remedies as
set forth above, Innolog represents and warrants to Holder that:

 

(i) The Obligations were incurred for business or commercial purposes, and not
for personal, family or household purposes.

(ii) Innolog’s Indebtedness is due and payable by Innolog, and the Loan
Documents are fully enforceable by Holder and are not subject to any defense,
counterclaim, setoff or recoupment by Innolog.

 

 

 

 

(iii) The execution and performance of this Agreement by Innolog does not and
will not violate any agreement to which Innolog is a party or by which Borrow or
its parent is governed. This Agreement represents an arm's-length transaction
freely entered into by Innolog.

(iv) Innolog shall not take any action that would impair their ability to
perform the obligations hereunder or to satisfy any of the terms hereof;

(v) This Agreement is not being entered into with the intent to hinder, delay,
or defraud any creditor of Innolog.

 

3. Extension of Maturity Date. The Maturity Date is hereby extended to the
earlier of (a) December 31, 2011 and (b) 2 business days after the Company’s
receipt of at least $600,000 of funding; such period of time also referred to as
the “Forbearance Period”.

 

4.Extension Fee. In consideration hereof, Innolog shall pay to Holder the
following:

 



a.pay a late fee of $10,000 by November 31, 2011.

 

b.issue 500,000 warrants in IHC with an exercise price $0.01 for 5 years.

 

c.Pay monthly interest of $16,675 on or before December 8, 2011.

 

d.Pay monthly interest of $16,675 on or before December 31, 2011.







 

5.Addition Terms of Extension.

 



a.Upon the invoicing of the two Navy receivables in early December for work
performed in November, the Company shall grant Holder a first security interest
in such receivables.

b.The Obligations shall be paid to Holder pari pasu with other loan obligations
of the Company existing as of the date hereof. Any new receivables financings
may be repaid ahead of the Obligations.

c.A default under that certain promissory note dated August 1, 2011, in favor of
YG Funding, LLC, and any extension, modification or forbearance agreement
related thereto, shall constitute an Event of Default under the Note and this
Agreement.



  

6.           No Obligation to Extend Future Forbearances; No Waiver. Innolog
acknowledge and agree that Holder is not obligated and does not agree to extend
any other or future forbearances except as expressly set forth herein. This
Agreement shall not constitute a waiver by Holder of any of Innolog' defaults
under the Loan Documents. Except as expressly provided herein, Holder reserves
all of its rights and remedies under each of the Loan Documents. No action or
course of dealing on the part of Holder, its officers, employees, consultants,
or agents, nor any failure or delay by Holder with respect to exercising any
right, power or privilege of Holder under the Note, any other Loan Document, or
this Agreement, shall operate as a waiver thereof, except to the extent
expressly provided herein.

 

7.           Loan Documents. This Agreement shall not constitute a novation of
any of the Loan Documents, and the Loan Documents shall remain in full force and
effect subject only to Holder's agreement to forbear as set forth herein. All of
the other terms of the Loan Documents shall remain in full force and effect and
Holder shall have and maintain all of its rights thereunder.

 

2

 

 

8.          Authority to Execute Agreement/Signatures. The Parties warrant that
they are fully empowered and authorized to execute this Agreement and that the
person signing on behalf of each party is fully authorized to do so. The Parties
warrant and represent that there are no additional entities or persons
affiliated with any of the parties hereto who are necessary to effectuate this
Agreement.

 

9.          TIOTE.     TIME IS OF THE ESSENCE under this Agreement.

 

10.        Further Assurances.  The Company shall take such actions, including
the immediate execution and delivery of documents and instruments as may be
requested by Holder in order to carry out the provisions and intent of this
Agreement.

 

11.        Miscellaneous. This Agreement may be executed in two or more
identical counterparts, all of which constitute one and the same Agreement.
Facsimile and electronic signatures will have the same force and effect as
originals.

 

CONFESSED JUDGMENT

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR OR GUARANTOR AND ALLOWS THE
HOLDER TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
and Guarantor, jointly and severally (all three collectively hereinafter
referred to as “Debtor”), promise to pay to the order of Holder the sum of
$225,000.00, plus any additional Late Fee(s), plus interest at 28% per annum,
compounded monthly, from the Maturity Date until paid, including and after the
recording of this confession of judgment, plus all costs of collection,
including all attorneys’ fees, and accounting fees less credit for any payments
made.

 

Debtor hereby appoints any attorney at law authorized or licensed to practice
law in the Commonwealth of Virginia, as the undersigned’s attorney-in-fact for
the purpose of confessing judgment in favor of Holder.

 

The undersigned’s said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of Holder, in the amount of $225,000, plus all costs and
expenses of collection (including attorneys’ fees), plus additional late fees,
plus interest from the date of judgment so confessed at the rate of 28% per
annum, compounded monthly, or such lesser amount of principal plus interest as
the creditor may be willing to accept.

 

Such confession of judgment may be made in the clerk’s office of the circuit
court in the Commonwealth of Virginia, located at Fairfax, Virginia and or any
Federal court sitting in the Northern District of Virginia as Holder may choose.

 

Furthermore, Maker and Guarantor, jointly and severally acknowledge the Holders
right to pursue the guarantee, the security and the accounts receivable securing
this debt and the Confessed Judgment. Debtor hereby expressly waives the benefit
of any homestead exemption as to this debt and waives demand, protest, notice of
presentment, notice of protest, and notice of non-payment and dishonor of this
note. Debtor agrees this confessed judgment note is provided not in payment of,
but as additional security for and evidence of obligations due to the Holder
under the Note.

 

3

 

 

IN WITNESS WHEREOF, the Holder and Innolog have executed this Agreement as of
the date set forth below by their duly authorized and empowered officers or
representatives as of the 7th day of November, 2011. 







 

YG Funding Group, LLC,   INNOVATIVE LOGISTICS TECHNIQUES, INC. Manager or its
Duly Authorized and Empowered Representative or Attorney in Fact on behalf of
all Holders          



    By:    



By:        



    William P. Danielczyk, Chairman &/or Executive Larry D. Yogel,   Chairman



Its:              



    INNOLOG HOLDINGS CORPORATION ACKNOWLEDED, ACCEPTED     AND AGREED    



    By:    



          William P. Danielczyk, Chairman &/or Executive



        Chairman



Dr. Ian Reynolds, Guarantor     As of the Date written above    







  

4

 

